DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-11 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, applicant discloses “determine a view of the external object from a perspective corresponding to the posture of the electronic apparatus”, however this limitation is unclear. It is unclear what “perspective” applicant is referring too and how this “perspective” corresponds to the posture of the electronic apparatus. Furthermore applicants specification is silent with regards to properly define the above stated limitation. Therefore the inventions is left ambiguous and unclear with respect to the claims. 

Regarding claims 10 and 19, claims 10 and 19 are rejected under the same reasons as claim 1. 

Regarding dependent claims 2, 4-9, 11, 13-18 and 20, claims 2, 4-9, 11, 13-18 and 20 are rejected under the same reasons as claims 1, 10 and 19 through the virtue of dependency. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, applicant discloses “determine a view of the external object from a perspective corresponding to the posture of the electronic apparatus”, however this limitation is unclear and indefinite. It is unclear what “perspective” applicant is referring too and how this “perspective” corresponds to the posture of the electronic apparatus. Furthermore applicants specification is silent with regards to properly define the above stated limitation. Therefore the inventions is left indefinite and unclear with respect to the claims. 

Regarding claims 10 and 19, claims 10 and 19 are rejected under the same reasons as claim 1. 

Regarding dependent claims 2, 4-9, 11, 13-18 and 20, claims 2, 4-9, 11, 13-18 and 20 are rejected under the same reasons as claims 1, 10 and 19 through the virtue of dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota (JP 2005099418 A, all citations provided from machine translation attached.) in view of Lockwood (US 20140094225 A1) and Kim (WO 2013155251 A1).

Regarding claim 1, Yokota teaches an electronic apparatus comprising: an audio receiver (7) configured to obtain an audio signal of sound output by an external object; a display (6); and a processor (1). (Page.5, paragraphs 1-2, Fig.1-2)

 Yokota also teaches based on the audio signal that is obtained by the audio receiver, determine a direction in which the external object is located with respect to the electronic apparatus. (Page.5, paragraphs 1-2, Fig.1-2)

Yokota also teaches a portable device that examines input sounds and the portable device has an object display function that displays objects in response to input sound as an auxiliary function. (Page.4, paragraph 6, Fig.1-2) 

Yokota does not explicitly teach a sensor configured to sense a posture of the electronic apparatus and control the display to display a graphical object that corresponds to the external object based on the posture of the electronic apparatus sensed by the sensor and the direction in which the external object is located, wherein the processor is further configured to: determine a view of the external object from a perspective corresponding to the posture of the electronic apparatus based on the posture of the electronic apparatus and the direction in which the external object is located, and control the display to display the graphical object corresponding to the view of the external object.  

Lockwood teaches a sensor (26, 28) configured to sense a posture of the electronic apparatus. (Paragraphs 27, 29, Fig.2)

Kim teaches to control the display to display a graphical object that corresponds to the external object based on the posture of the electronic apparatus sensed by the sensor and the direction in which the external object is located. (Paragraphs 397, 419, 356, Figs.65, 70)

Kim also teaches wherein the processor is further configured to: determine a view of the external object from a perspective corresponding to the posture of the electronic apparatus based on the posture of the electronic apparatus and the direction in which the external object is located. (Paragraphs 397, 419, 356, Figs.65, 70) 

Kim also teaches to control the display to display the graphical object corresponding to the view of the external object. (Paragraphs 397, 419, 356, Figs.65, 70)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Yokota to incorporate a sensor configured to sense a posture of the electronic apparatus in order to detect the orientation of a device and control the display to for example turn off which would increase the length of time the device may operate without recharging the battery and further modify Yokota to incorporate to control the display to display a graphical object that corresponds to the external object based on the posture of the electronic apparatus sensed by the sensor and the direction in which the external object is located and wherein the processor is further configured to: determine a view of the external object from a perspective corresponding to the posture of the electronic apparatus based on the posture of the electronic apparatus and the direction in which the external object is located and control the display to display the graphical object corresponding to the view of the external object in order to display a directionality of at least one audio signal and user interface on an electronic device. 

Regarding claim 2, Yokota also teaches wherein the processor (1) is further configured to determine an area of the display that corresponds to the direction in which the external object is located, based on the posture of the electronic apparatus, and control the display to display the graphical object in the determined area of the display. (Page.2, paragraphs 4, 8, Page.5, paragraphs 1-2, Page.3, paragraph 4, Page.4, paragraph 6, Fig.1-2)

Regarding claim 4, Yokota does not explicitly teach wherein the processor is further configured to: based on the posture of the electronic apparatus being within a first predetermined range from a first posture in which the display faces up, control the display to display the graphical object corresponding to a top view of the external object, and based on the posture of the electronic apparatus being within a second predetermined range from a second posture that is perpendicular to a direction of the display from the first posture, control the display to display the graphical object corresponding to a side view of the external object.

Lockwood teaches wherein the processor is further configured to based on the posture of the electronic apparatus being within a first predetermined range from a first posture in which the display faces up, control the display to display the graphical object corresponding to a top view of the external object, and based on the posture of the electronic apparatus being within a second predetermined range from a second posture that is perpendicular to a direction of the display from the first posture, control the display to display the graphical object corresponding to a side view of the external object. (Paragraphs 29-30, Fig.2).

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Yokota to incorporate wherein the processor is further configured to: based on the posture of the electronic apparatus being within a first predetermined range from a first posture in which the display faces up, control the display to display the graphical object corresponding to a top view of the external object, and based on the posture of the electronic apparatus being within a second predetermined range from a second posture that is perpendicular to a direction of the display from the first posture, control the display to display the graphical object corresponding to a side view of the external object in order to illustrate a frame of reference in which the orientation of a device may be identified by relative terms, such as vertical and horizontal.

Regarding claim 5, Yokota also teaches wherein the processor is further configured to, based on the posture of the electronic apparatus being within the first predetermined range from the first posture, control the display to display the graphical object corresponding to the top view at an angle corresponding to the determined area. (Page.6, paragraph 7, Page.8, paragraph 6, Fig.5-6)

Regarding claim 6, Yokota also teaches wherein the processor is further configured to, based on the posture of the electronic apparatus being within the second predetermined range from the second posture, control the display to display the graphical object corresponding to the side view at a viewpoint corresponding to the determined area. (Page.6, paragraph 7, Page.8, paragraph 6, Fig.5-6)

Regarding claim 7, Yokota also teaches wherein the processor is further configured to: identify a speed at which the external object approaches the electronic apparatus by comparing the audio signal obtained by the audio receiver with a prestored audio signal, and provide a notification based on the identified speed. (Page.6, paragraph 7, Page.5, paragraph 4, Page.8, paragraph 3, Page.9, paragraph 6, Fig.5-6)

Regarding claim 8, Yokota also teaches wherein the processor (1) is further configured to identify the external object based on the audio signal obtained by the audio receiver (7), and control the display (6) to display the graphical object corresponding to the identified external object. (Page.5, paragraphs 1-2, Page.2, paragraphs 4, Page.3, paragraphs 2-4, Page.4, paragraph 6, Fig.1-2)

Regarding claim 9, Yokota also teaches wherein the audio receiver (7) comprises a first microphone (71) configured to obtain an audio signal of the sound output by the external object; and a second microphone (71) configured to obtain an audio signal of the sound output by the external object. (Page.5, paragraphs 1-2, Fig.1-2)
Yokota also teaches wherein the processor is further configured to determine the direction in which the external object is located based on a first audio signal obtained by the first microphone and a second audio signal obtained by the second microphone when the electronic apparatus is in a first position, and at least one of a third audio signal obtained by the first microphone and a fourth audio signal obtained by the second microphone when the electronic apparatus is in a second position. (Page.5, paragraphs 1-2, Page.3, paragraph 9, Page.8, paragraph 3, Page.11, paragraph 1, Fig.1-2)

Regarding claim 20, Yokota does not explicitly teach wherein, based on the posture being within a first predetermined range of a first posture, the perspective of the external object is a vertical perspective, and wherein, based on the posture being within a second predetermined range of a second posture, the view of the external object is a horizontal perspective.

Kim teaches wherein, based on the posture being within a first predetermined range of a first posture, the perspective of the external object is a vertical perspective, and wherein, based on the posture being within a second predetermined range of a second posture, the view of the external object is a horizontal perspective. (Paragraphs 326-328)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Yokota to incorporate wherein, based on the posture being within a first predetermined range of a first posture, the perspective of the external object is a vertical perspective, and wherein, based on the posture being within a second predetermined range of a second posture, the view of the external object is a horizontal perspective in order to adjust microphone configurations and/or noise suppression settings based on the extent of rotation.

Claims 10-11 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota in view of Kim. 

Regarding claim 10, Yokota teaches obtaining through an audio receiver of the electronic apparatus an audio signal of sound output from an external object. (Page.5, paragraphs 1-2, Fig.1-2).

Yokota also teaches determining a direction in which the external object is located with respect to the electronic apparatus based on the audio signal. (Page.5, paragraphs 1-2, Fig.1-2) 

Yokota does not explicitly teach displaying on a display of the electronic apparatus a graphical object that corresponds to the external object based on a posture of the electronic apparatus sensed through a sensor of the electronic apparatus and the direction in which the external object is located and wherein the displaying the graphical object comprises determining a view of the external object from a perspective corresponding to the posture of the electronic apparatus based on the posture of the electronic apparatus and the direction in which the external object is located, and displaying the graphical object corresponding to the view of the external object. 
Kim teaches displaying on a display of the electronic apparatus a graphical object that corresponds to the external object based on a posture of the electronic apparatus sensed through a sensor of the electronic apparatus and the direction in which the external object is located. (Paragraphs 397, 419, 356, Figs.65, 70)

Kim also teaches wherein the displaying the graphical object comprises determining a view of the external object from a perspective corresponding to the posture of the electronic apparatus based on the posture of the electronic apparatus and the direction in which the external object is located. (Paragraphs 397, 419, 356, Figs.65, 70)

Kim also teaches displaying the graphical object corresponding to the view of the external object. (Paragraphs 397, 419, 356, Figs.65, 70)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Yokota to incorporate displaying on a display of the electronic apparatus a graphical object that corresponds to the external object based on a posture of the electronic apparatus sensed through a sensor of the electronic apparatus and the direction in which the external object is located and wherein the displaying the graphical object comprises determining a view of the external object from a perspective corresponding to the posture of the electronic apparatus based on the posture of the electronic apparatus and the direction in which the external object is located, and displaying the graphical object corresponding to the view of the external object in order to display a directionality of at least one audio signal and user interface on an electronic device. 

Regarding claim 11, Yokota also teaches wherein the displaying the graphical object comprises determining a region in the display that corresponds to the direction in which the external object is located, based on the posture of the electronic apparatus, and displaying the graphical object in the determined area of the display. (Page.2, paragraphs 4, 8, Page.5, paragraphs 1-2, Page.3, paragraph 4, Page.4, paragraph 6, Fig.1-2)

Regarding claim 16, Yokota teaches identifying a speed at which the external object approaches the electronic apparatus by comparing the audio signal obtained through the audio receiver with a prestored audio signal; and providing a notification for a dangerous situation based on the identified speed. (Page.5, paragraph 4, Page.8, paragraph 3, Page.6, paragraph 7, Page.9, paragraph 6, Fig.5-6)

Regarding claim 17, Yokota teaches identifying the external object based on the audio signal obtained through the audio receiver (7), wherein the displaying the graphical object comprises displaying the graphical object corresponding to the identified external object. (Page.5, paragraphs 1-2, Page.2, paragraphs 4, Page.3, paragraph 4, Page.4, paragraph 6, Fig.1-2)

Regarding claim 18, Yokota teaches wherein the determining the direction in which the external object is located comprises determining the direction in which the external object is located based a first audio signal of the sound output by the external object obtained through a first microphone and a second audio signal of the sound output by the external object obtained through a second microphone when the electronic apparatus is in a first position, and at least one of a third audio signal of the sound output by the external object obtained through the first 46microphone and a fourth audio signal of the sound output by the external object obtained through the second microphone when the electronic apparatus is in a second position. (Page.5, paragraphs 1-2, Page.3, paragraph 9, Page.8, paragraph 3, Page.11, paragraph 1, Fig.1-2)

Regarding claim 19, Yokota teaches a non-transitory computer readable medium having stored therein a computer instruction which is executed by a processor of an electronic apparatus to perform a method. (Page.10, paragraph 1)

Yokota also teaches obtaining through an audio receiver of the electronic apparatus an audio signal of sound output from an external object. (Page.5, paragraphs 1-2, Fig.1-2)

Yokota also teaches determining a direction in which the external object is located with respect to the electronic apparatus based on the audio signal. (Page.5, paragraphs 1-2, Fig.1-2)

Yokota does not explicitly teach displaying on a display of the electronic apparatus a graphical object that corresponds to the external object based on a posture of the electronic apparatus obtained through a sensor of the electronic apparatus and the direction in which the external object is located and wherein the displaying the graphical object comprises determining a view of the external object from a perspective corresponding to the posture of the electronic apparatus based on the posture of the electronic apparatus and the direction in which the external object is located, and displaying the graphical object including corresponding to the view of the external object. 

Kim teaches displaying on a display of the electronic apparatus a graphical object that corresponds to the external object based on a posture of the electronic apparatus obtained through a sensor of the electronic apparatus and the direction in which the external object is located. (Paragraphs 397, 419, 356, Figs.65, 70)

Kim also teaches wherein the displaying the graphical object comprises determining a view of the external object from a perspective corresponding to the posture of the electronic apparatus based on the posture of the electronic apparatus and the direction in which the external object is located. (Paragraphs 397, 419, 356, Figs.65, 70)

Kim also teaches displaying the graphical object including corresponding to the view of the external object. (Paragraphs 397, 419, 356, Figs.65, 70)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Yokota to incorporate displaying on a display of the electronic apparatus a graphical object that corresponds to the external object based on a posture of the electronic apparatus obtained through a sensor of the electronic apparatus and the direction in which the external object is located and wherein the displaying the graphical object comprises determining a view of the external object from a perspective corresponding to the posture of the electronic apparatus based on the posture of the electronic apparatus and the direction in which the external object is located, and displaying the graphical object including corresponding to the view of the external object in order to display a directionality of at least one audio signal and user interface on an electronic device.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota in view of Kim as applied to claim 11 above, and in further view of Lockwood. 

Regarding claim 13, Yokota does not explicitly teach based on the posture of the electronic apparatus being within a first predetermined range from a first posture in which the display faces up, displaying the graphical object corresponding to a top view of the external object, and based on the posture of the electronic apparatus being within a second predetermined range from a second posture that is perpendicular to a direction of the display from the first posture, displaying the graphical object corresponding to a side view of the external object.


Lockwood teaches based on the posture of the electronic apparatus being within a first predetermined range from a first posture in which the display faces up, displaying the graphical object corresponding to a top view of the external object, and based on the posture of the electronic apparatus being within a second predetermined range from a second posture that is perpendicular to a direction of the display from the first posture, displaying the graphical object corresponding to a side view of the external object. (Paragraphs 29-30, Fig.2) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Yokota to incorporate based on the posture of the electronic apparatus being within a first predetermined range from a first posture in which the display faces up, displaying the graphical object corresponding to a top view of the external object, and based on the posture of the electronic apparatus being within a second predetermined range from a second posture that is perpendicular to a direction of the display from the first posture, displaying the graphical object corresponding to a side view of the external object in order to illustrate a frame of reference in which the orientation of a device may be identified by relative terms, such as vertical and horizontal.

Regarding claim 14, Yokota also teaches wherein the displaying the graphical object comprises, based on the posture of the electronic apparatus being within the first predetermined range from 45the first posture, displaying the graphical object corresponding to the top view at an angle corresponding to the determined area. (Page.6, paragraph 7, Page.8, paragraph 6, Fig.5-6)

Regarding claim 15, Yokota also teaches wherein the displaying the graphical object comprises, based on the posture of the electronic apparatus being within the second predetermined range from the second posture, displaying the graphical object corresponding to the side view at a viewpoint corresponding to the determined area. (Page.6, paragraph 7, Page.8, paragraph 6, Fig.5-6).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 19 and all subsequent dependent claims have been considered but are moot in view of the specific combination references cited in the most current rejection. 

Applicant states in “Remarks” dated 02/22/2022 on page 14, “Applicant submits that new dependent claim 21 is patentable for at least the reasons discussed above due to its dependency, and further for the additional subject matter recited therein.” However, there is no claim 21 present in the newest filled claim set dated 02/22/2022.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Orman (WO 2014114364 A1), is directed to the field of localization of a sound source, and more particularly to a system for evaluating the direction of a sound source and the method therefor.
Seo (US 20140351728 A1), is directed to an apparatus and a method for controlling display of a graphic image, a user interface, and a graphic object on a touch screen, using environmental information such as season information, altitude information, and direction information, in a portable terminal device including the touch screen.

The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645